DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
The examiner contacted applicant’s representative Richard Huang (Registration No. 72,279) on 05/20/2022 and discussed a minor issue with the claims are elected for examination. Claim 8 is independent and claims 9-15 are depending on claim 8. However, claim 8 has been withdrawn and it should not be withdrawn. Claims 1-7 and 16-20 should be withdrawn. The applicant’s representative agreed and confirmed that claims 8-15 are elected with group II for examination.
Election/Restrictions
Applicant's election of Group Il, claims 8-15 in the telephone conversation on 05/20/2022 is acknowledged.
	Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/23/2020 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S Publication No. 20130088396 A1) in view of Wu et al. (U.S Publication No. 20120112868 A1).
Regarding claim 8, Han discloses a Printed Circuit Board (PCB) comprising: 
an insulating layer (which is one of plurality insulating layers 1a-1e in a multi-layer substrate 1), (see fig. 1A-1C, paragraph [0043] and [0045]); 
a first conductive layer (which is a first conductor plate 2) disposed on the insulating layer (which is an uppermost insulating layer 1a) and comprising a ground area and an opening disposed within the ground area (see fig. 1A and 1C, paragraph [0045]); 
a second conductive layer (which is a second conductor plate 3) disposed under the insulating layer (which is a lowermost insulating layer 1e) and configured to apply voltage (via a feeding unit 5), (see fig. 1A and 1C, paragraph [0014], [0045], [0047], and [0052]-[0053]); and 
a conductive via (which is one of plurality of metal via holes 4 and multi-resonant generation via holes 6) disposed in the insulating layer, and configured to electrically couple the conductive via pad and the second conductive layer (see fig. 1A-1C, paragraph [0042], [0049]-[0051], and [0071]-[0072]).
Han does not explicitly disclose a conductive via pad disposed within the opening and spaced from the ground area; and wherein the conductive via pad is electrically separated from the ground area.
Wu, on the other hand, discloses methods, systems, and apparatuses are provided for three-dimensional coiling via structures comprising electrical conductor 100 includes an electrically conductive first via 102, a via pad 104, an electrically conductive first trace 108, an electrically conductive second via 110, an electrically conductive second trace 112, an electrically conductive third via 114, an electrically conductive third trace 116, an electrically conductive fourth via 118, and a via pad 120 (see fig. 1, paragraph [0033]); for instance, referring to FIGS. 1 and 3, a via pad 104 for first via 102 and first trace 108 are formed in first trace layer 304 on first surface 324 of first insulating layer 302. First trace 108 is connected to via pad 104 (see paragraph [0038]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the PCB as taught by Han to include a via pad as taught by Wu disposed within the opening and spaced from the ground area and wherein the conductive via pad is electrically separated from the ground area in order to form an electrical connection through substrate. The 3D coiling via structure as taught by Wu provides a configurable impedance for electrical conductor, and the impedance may be used to match other impedances in a signal path that includes electrical conductor (see paragraph [0044] by Wu).
Regarding claim 9, Han in view of Wu discloses the PCB of claim 8, wherein the first conductive layer (2), the second conductive layer (3), and the insulating layer (1a-1e in layer substrate 1) are positioned in parallel with each other (see fig. 1A-1C by Han).
Regarding claim 10, Han in view of Wu discloses all the limitations of the PCB of claim 8, except for specifying that wherein a distance between the conductive via pad and the second conductive layer corresponds to a distance between the first conductive layer and the second conductive layer (see fig. 1 by Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the arrangement of each layer as taught by Han in view of Wu is something that can be easily derived by designing a structural characteristic such as the distance between them, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Han in view of Wu discloses the PCB of claim 8, wherein the voltage is applied to the conductive via and the conductive via pad (see fig. 1A-1C, paragraph [0052][-[0053]), which is also considered as an obvious matter of design
choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 12, Han in view of Wu discloses the PCB of claim 11, except for specifying that wherein the conductive via pad to which the voltage is applied and the ground area serve to form a capacitive element.
However, Wu further discloses impedance may also be increased through the use of "cutouts." Cutouts may be formed in plane metallization in one or more metal planes of a substrate. Such cutouts are open spaces in the metalized plane. Such cutouts may be formed in the plane metallization in substrate layers above the solder ball pads (and also below and above the core via pads (e.g., via pads 104 and 106, when via 102 is a core via) to reduce capacitance. The reduced capacitance results in an increased impedance Z (according to Equation 1 above). 3D coiling via structures increase the inductance (L) and thereby also increase impedance Z. Thus, in embodiments, 3D coiling via structures and cutouts may both be formed in substrates of IC packages to increase impedance (see paragraph [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the combination of Han in view Wu having the conductive via pad to which the voltage is applied and the ground area serve to form a capacitive element, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 13, Han in view of Wu discloses all the limitations of the PCB of claim 12, except for specifying that further comprising a first chip, wherein the capacitive element is used to decrease noise included in a signal transmitted from the first chip to a second chip differentiated from the first chip.
However, Wu further discloses previous techniques to match impedances in BGA packages in the industry include using "cut-outs" around solder ball pads to reduce capacitance, and therefore increase the impedance of the BGA section of a BGA package. However, the limits of this type of reduction may be reached before the desired target impedance is attained (i.e., the impedance does not increase enough to reach the desired value), (see paragraph [0010] by Wu). Wu also discloses Impedance may also be increased through the use of "cutouts." Cutouts may be formed in plane metallization in one or more metal planes of a substrate. Such cutouts are open spaces in the metalized plane. Such cutouts may be formed in the plane metallization in substrate layers above the solder ball pads (and also below and above the core via pads (e.g., via pads 104 and 106, when via 102 is a core via) to reduce capacitance. The reduced capacitance results in an increased impedance Z (according to Equation 1 above). 3D coiling via structures increase the inductance (L) and thereby also increase impedance Z. Thus, in embodiments, 3D coiling via structures and cutouts may both be formed in substrates of IC packages to increase impedance (see paragraph [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the combination of Han in view of Wu having a first chip, wherein the capacitive element is used to decrease noise included in a signal transmitted from the first chip to a second chip differentiated from the first chip, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 14, Han in view of Wu discloses the PCB of claim 13, wherein the signal is related to a mmWave band (as the existing transmitting and receiving system, a system configured by assembling individual parts has been mainly used. However, research into a system on package (SOP) product in which a transmitting and receiving system in a millimeter-wave band is configured by a single package has been conducted, see paragraph [0005] by Han). Therefore, it has been obvious to one of ordinary skill in the art  that Han in view of Wu discloses the signal is related to a mmWave band.
Regarding claim 15, Han in view of Wu discloses the PCB of claim 8, wherein a shape of the opening corresponds to a shape of the conductive via pad (see fig. 1A and 1C by Han).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/20/2022